Title: Thomas Boylston Adams to Joseph Pitcairn, 17 September 1798
From: Adams, Thomas Boylston
To: Pitcairn, Joseph


          
            Dear Sir.
            Berlin 17th: September 1798
          
          Your favour of the 14th: inst. came to hand last night a little time after my letter to you had gone to the post; its contents however may serve to regulate you as to engaging my passage, but I will add further, that as the season is so far advanced it would be imprudent to defer my passage for the sake of having accommodations quite to my liking—if therefore a clever Captain & good vessel should soon offer, I will thank you to engage a birth for me, whether armed or unarmed. I see in the Hamburg “intelligence Comptoir” a number of American & Danish vessels advertized to be ready by the middle of this month—probably some of these may sail about the 1st: proxo:—
          In reply to your enquiry respecting arms, I can only say that our War Department may have already given orders to our Minister in London for the purchase of a supply, as I know such a measure was contemplated, but whether they have actually been given I am unable to say— If you wrote to Mr: King the same intelligence as you

have given me upon this subject, it might be useful, specifying the size—calibre &ca: &ca: of the Arms and the price at which they may be contracted for; deliverable at Hamburg or in the U.S. The Prussian fusee’s cost complete at the manufactory upon an average Rx 7. a piece; this is about half the sum allotted by the law of Congress— the expence & risque of transportation might amount to 3 Rx more which would afford a considerable profit as a speculation even from hence. But if the Govt: has already given orders for the purchase of any quantity, you will probably be informed of it from the source, though it would be well to advertize Mr: K— of your prospects.
          I wear a black cockade myself, with my uniform, but otherwise not; though I approve the idea of wearing one at home, and agree with you that it is rather apish to wear it abroad, unless as an officer— It can do no harm however unless it should produce a spirit of persecution towards such as do not assume it. I think a Consul should officially wear the cockade prescribed to the Naval Officers, & if his emoluments would permit—the uniform. You see my opinion would lead you at once into expence. You will do best to follow your own.
          The Autumnal reviews are just commencing— I wish you could spare a few days to come & see them— You could come on with Mr: Welsh & return / with your humble Servt
          
            Thomas B Adams
          
        